Citation Nr: 9906753	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-20 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a seizure disorder to 
include aggravation of a preexisting condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 24, 1983 to 
December 14, 1983, and from April 11, 1989 to May 8, 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that no new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for a seizure disorder.

The case was previously before the Board in July 1996, at 
which time the case was remanded for development of 
additional medical evidence to ascertain whether the 
veteran's seizure disorder existed prior to service in 1983 
and whether it was aggravated during his second period of 
service in 1989.  


REMAND

The Board notes upon closer inspection of the file that, the 
service medical records during the veteran's first period of 
service did not reflect a diagnosis of seizure disorder.  
That first rating decision in 1984 addressed and denied 
service connection for syncope as existing prior to service.   
Medical records from the period between the veteran's first 
release from active duty in December 1983 and his subsequent 
entry onto active duty in April 1989, show the onset of a 
seizure disorder.  Consequently, the issue on appeal has been 
restyled from one of whether new and material evidence has 
been submitted to service connection for seizure disorder as 
set forth in the first page of this decision.  

The Board observes that the veteran and his representative 
have basically advanced arguments as to entitlement to 
service connection for a seizure disorder on the merits.  The 
Board additionally observes that all laws and regulations 
concerning entitlement to service connection for a seizure 
disorder were provided to the veteran during the pendency of 
this appeal, including on the basis of entitlement on a 
direct basis and on the basis of aggravation of a preservice 
disability.  See e.g. supplemental statement of the case 
dated July 1998.  While this explanation is offered for 
purposes of clarification, there is no requirement to remand 
this case to the RO for additional development or 
consideration on this point.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Nevertheless, remand directives confer upon the veteran or 
other claimant the right to compliance with Remand Orders.  
See Stegall v. West, 11 Vet. App 268 (1988).  In this case, 
the Board remanded this case in July 1996.  The Board 
specifically requested an opinion from the  neurological 
examiner as to whether the veteran's seizure disorder 
preexisted service in 1983 and whether it increased in 
severity during service.  However, the examiner did not 
express an opinion on the question.  While the Board 
recognizes that another remand will further delay resolution 
of the veteran's appeal, in view of the holding in Stegall, 
the Board is of the opinion that it may not proceed with 
appellate review at this time.

Accordingly, this case is REMANDED for the following action:

1.  The claims file should be returned to 
the same examiner who conducted the 
January 1997 Epilepsy and Narcolepsy 
examination of the veteran.  That 
examiner should review the results of his 
prior examination together with all other 
evidence of record and provide an 
opinion:  (1) whether the veteran clearly 
and unmistakably suffered from syncope or 
a seizure disorder prior to service in 
1983;  (2) Whether it is at least as 
likely as not that any pertinent disease 
that existed prior to service increased 
in severity during service in 1983;  (3) 
whether it is equally likely that the 
symptoms reported during service in 1983, 
diagnosed as syncope, may be 
etiologically related to the seizure 
disorder for which he began receiving 
medication in 1984 or 1985 apparently at 
the Howard Community Hospital in Kokoma, 
Indiana;  (4) and whether it is equally 
likely that the seizure disorder, 
experienced during the second period of 
service in 1989 represented an increase 
in the underlying pathology of the pre-
existing seizure disorder.  The rationale 
for all opinions is to be given  A 
discussion of the medical principles 
involved would be helpful to the Board.  
All opinions must be reduced to 
typewritten form.  

If the same examiner who conducted the 
January 1997 Epilepsy and Narcolepsy 
examination of the veteran is 
unavailable, the claims file should be 
referred to another VA neurologist or 
appropriate specialist for review of all 
medical records to offer opinions 
requested above.  If such an examiner is 
unavailable or otherwise unable or 
unwilling to provide the requested 
opinions, the claims folder is to be 
returned to the Board without further 
adjudicative action so that the claims 
folder may be referred to Veterans Health 
Administration expert for the opinions.  

2.  Upon completion of the above 
development, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should again 
adjudicate the issue of entitlement to 
service connection for a seizure disorder 
to include aggravation of a preexisting 
condition.  Should the decision remain 
adverse to the veteran, he and his 
representative, should be furnished with 
a supplemental statement of the case, and 
afforded the appropriate opportunity to 
respond. 



Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The purpose of 
this REMAND is to obtain additional information.  No action 
is required of the veteran unless he is notified by the RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

